UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6617



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROHAN ALEXANDER WALTERS, a/k/a Rohan Williams,
a/k/a Dave,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (2:97-cr-00157-2; 2:04-cv-00758)


Submitted:   December 8, 2006             Decided:   January 18, 2007


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rohan Alexander Walters, Appellant Pro Se. Gary L. Call, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rohan Alexander Walters appeals the district court's

order accepting the recommendation of the magistrate judge and

denying relief on his motion to modify his sentence under 18 U.S.C.

§ 3582(c)(2) (2000).          We have reviewed the record and find no

reversible error.      Accordingly, we deny Walters’ motion for a

certificate of appealability and affirm the denial of Walters’

§ 3582 motion for the reasons stated by the district court.             United

States v. Walters, No. 2:04-cv-00758 (S.D. W. Va. Mar. 14, 2006).

We   dispense   with   oral    argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -